                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

GALDERMA LABORATIORES, L.P . and )
GALDERMA S.A. ,                  )
                                 )
            Plaintiffs,          )
                                 )
            V.                   )           Civil Action No . 18-1892-CFC-CJB
                                 )
MEDINTER US, LLC, MEDINTER       )
LTD., ANTECO PHARMA, LLC,        )
ATTWIL VASCULAR TECHNOLOGIES )
LP, ATTWILL MEDICAL SOLUTIONS , )
INC. , DERMAVANCE                )
PHARMACEUTICALS , INC. and       )
MEDGRAFT MICROTECH, INC .,       )
                                 )
            Defendants.          )

Stephen B. Brauerman, BAYARD, P.A. , Wilmington, DE; Richard L. Bolton, BOARDMAN &
CLARK, LLP, Madison, WI, Attorneys for Plaintiffs.

Jack B. Blumenfeld and Michael J. Flynn, MORRIS, NICHOLS , ARSHT & TUNNELL LLP,
Wilmington, DE; Joseph A. Mahoney, MA YER BROWN LLP, Charlotte, NC ; and B. Clayton
McCraw and Ying-Zi Yang, MA YER BROWN LLP, New York, NY, Attorneys for Defendants.




                             MEMORANDUM OPINION




October 25, 2019
Wilmington, Delaware
     ~ 6·~
BURKE, United States Magistrate Judge

       In this patent infringement action filed by Plaintiffs Galderma Laboratories, L.P. and

Galderma, S.A. (collectively "Galderma" or "Plaintiffs") against Defendants Medinter US LLC,

Medinter Ltd. (collectively "Medinter"), Anteco Pharma LLC ("Anteco"), Attwill Medical

Solutions, Inc. and Attwill Vascular Technologies LP (collectively "Attwill"), DermAvance

Pharmaceuticals, Inc. ("DermA vance") and Medgraft Microtech, Inc. ("Medgraft"), presently

before the Court is Defendant Anteco ' s renewed motion to dismiss for improper venue, filed

pursuant to Federal Rule of Civil Procedure 12(b)(3) ("Motion"). (D.I. 36) For the reasons that

follow, the Court orders that this Motion be GRANTED.

I.     BACKGROUND

       A. Procedural Background

       Plaintiffs filed their initial Complaint on November 29, 2018 against six of the seven

current Defendants, including Anteco, alleging infringement of the patents-in-suit. (D.I. 1) On

February 22, 2019, Anteco filed a motion to dismiss the claims against it for improper venue.

(D.I. 26)

       Thereafter, on March 5, 2019, Plaintiffs filed the operative First Amended Complaint

("FAC") against all seven current Defendants. (D.I. 33) Anteco then renewed its motion to

dismiss for improper venue by filing the instant Motion on March 18, 2019. (D.I. 36) Briefing

on the Motion was completed on May 3, 2019. (D.I. 69)

       On July 30, 2019, United States District Judge Colm F. Connolly referred this case to the

Court to hear and resolve all pretrial matters, up to and including expert discovery matters. (D.I.

78) Then on September 13, 2019, all parties in the case consented to the Court' s jurisdiction to

resolve the instant Motion, as well as two other motions that remain pending. (D.I. 85)



                                                 2
         B. Factual Background

         Plaintiff Galderma Laboratories, L.P. is a Texas limited partnership with a principal place

of business in Fort Worth, Texas. (D.I. 33 at ,r 2) Plaintiff Galderma S.A. is a Swiss company

with its principal place of business in Switzerland. (Id. at ,r 3) Galderma S.A. is the current

assignee of the patents-in-suit, which bear on dermatology-related injectable formulas: United

States Patent Nos. 6,716,251 and 7,731 ,758 (collectively, the "patents-in-suit"). (Id. at ,r,r 24, 30)

Galderma Laboratories, L.P. is the exclusive licensee of the patents-in-suit in the United States.

(Id. at ,r,r 29, 34)

         Defendant Attwill Vascular Technologies LP is a limited partnership organized under the

laws of Delaware, and has its principal place of business in Wisconsin. (Id. at ,r,r 7, 19-20)

Defendant Attwill Medical Solutions, Inc., which is described in the F AC as a "division of'

Attwill Vascular Technologies LP, is a Delaware corporation with its principal place of business

in Wisconsin. (Id. at ,r,r 8, 19-20) Defendant Anteco is a limited liability company organized

and existing under the laws of Wisconsin; it too has its principal place of business in Wisconsin.

(Id. at ,r 6)

         In the FAC, Plaintiffs allege infringement of the patents-in-suit, in that they allege that all

Defendants manufacture, use, offer for sale and sell in the United States DERMA VEIL

CUTANEOUS BIO-STIMULANT ("DERMA VEIL" or the "accused product"), and that

Defendants export from the United States that product. (See generally D.l. 33) With regard to

the roles that each Defendant (other than Anteco) is alleged to have played in the infringement,

Plaintiffs more specifically allege that: (1) Medgraft formed an alliance with one or both of the

Medinter entities to offer for sale and sell DERMA VEIL made in the U.S. to buyers in foreign

countries, and that Medgraft licenses to one or both of the Medinter entities the right to



                                                    3
manufacture and distribute DERMA VEIL worldwide; (2) Medinter manufactures DERMA

VEIL out of its U.S .-based facilities in Houston, Texas; (3) Attwill Medical Solutions, Inc. also

"manufactures some or all of the DERMA VEIL product, and benefits financially by selling

and/or otherwise providing the same to Medinter Ltd."; (4) Attwill Vascular Technologies LP

directs and controls Attwill Medical Solutions, Inc.; and (5) DermAvance formed an alliance

with one or both of the Medinter entities, including through licensing and distribution

agreements and through efforts to help obtain approval by the United States Food and Drug

Administration for DERMA VEIL, and it encouraged Medinter to manufacture more DERMA

VEIL for sale in the U.S. and in foreign countries. (Id. at ,r,r 14-22)

       Regarding Anteco's role and structure, Plaintiffs allege in the FAC that on November 16,

2017, Attwill Vascular Technologies LP "acquired" Anteco. (Id. at ,r 18) They assert that as a

result ofthis, Anteco and Attwill Medical Solutions, Inc. thereafter "operate[] as an integrated,

unitary business[.]" (Id.) Plaintiffs additionally allege the following facts in support of this

statement:

                   •   Both Attwill entities currently operate at the same business
                       address at 925 Development Drive in Lodi, Wisconsin.
                       (Id.) Anteco formerly shared that same business address as
                       well, and did so up through at least August 2018. (Id.; D.I.
                       64, ex. 5) Today, Anteco ' s registered business address is a
                       residential address in Waunakee, Wisconsin; it appears that
                       Anteco may have made this address change on or around
                       March 11 , 2019. (D.I. 64, ex. 3) This Waunakee address is
                       the home address of Howard Teeter, Anteco ' s former
                       Managing Partner. (D.I. 64, ex. 1 at 1; id., ex. 3)

                   •   As of at least April 2019, when one typed in the website
                       address for Anteco (represented by Plaintiffs to be
                       www.antecopharma.com), one was directed to Attwill's
                       website (www.attwillmedical.com). (D.I. 64 at ,r 3 & ex. 2)




                                                  4
       As to how or when Anteco ' s connection with DERMA VEIL began and ended, Plaintiffs

attach as an exhibit a December 6, 2018 letter from Mr. Teeter to Plaintiffs ' counsel. (D.I. 64,

ex. 1) In the letter, Mr. Teeter states that in November 2017, Anteco sold its assets to Attwill,

and that Anteco "no longer exists as an operating company and has no capability to manufacture

products of any kind." (Id. at 1; see also D.I. 70, ex. A) The letter also states that Anteco did

have a "short-term manufacturing agreement" with Medinter that terminated in February 2015 ,

and that during this association: (1) Anteco was "one of several subcontractors[ of Medinter;]"

(2) Anteco "derived no benefit from Medinter' s products other than reimbursement for its

services and expenses[;]" and (3) " [b]ulk shipments of product from [Anteco ' s] facility were

arranged by Medinter through third party carriers." (D.I. 64, ex. 1 at 1-2) Plaintiffs, however,

point to an exhibit attached to the FAC that appears to contradict the assertion that Anteco

stopped manufacturing DERMA VEIL in February 2015: a September 2016 document that lists

Anteco as a manufacturer (along with Medinter) of DERMA VEIL in the United States. (D.I.

33,ex.F)

       For its part, Anteco included a declaration from Mr. Teeter along with its Motion. (D.I.

38) In the declaration, Mr. Teeter asserts, inter alia, that: (1) he is one of two controlling

shareholders in Anteco ; (2) Anteco has not been and is not wholly owned or controlled by

Attwill, nor has it or does it operate as an integrated, unitary business with Attwill; (3) the

November 2017 transaction between Attwill and Anteco was not a merger or acquisition of

Anteco by Attwill; instead, it was one in which Anteco simply sold its assets to Attwill pursuant

to an Asset Purchase Agreement; (4) Anteco remains a separate and distinct entity that does not

today share its business location with Attwill; (5) Attwill now operates at a site in Wisconsin

previously used by Anteco before the November 2017 asset sale; and (6) Anteco previously did



                                                  5
contract work for Medinter in Wisconsin and Medinter made arrangements for the shipping of

any finished product made by Anteco. (Id.; see also D.I. 70, ex. A) Anteco also submitted and

made ofrecord a copy of the November 2017 Asset Purchase Agreement. (D.I. 70, ex. A)

II.    STANDARD OF REVIEW

       A.      Federal Rule of Civil Procedure 12(b)(3), Patent Venue and 28 U.S.C. §
               1400(b)

       A party may file a motion to dismiss for improper venue pursuant to Federal Rule of

Civil Procedure 12(b)(3). In patent infringement actions, venue is proper for domestic

corporations: (1) in the judicial district where the defendant resides, or (2) where the defendant

has committed acts of infringement and has a regular and established place of business. 28

U.S.C. § 1400(b) ("Section 1400(b)"). 1 In 1957, the Supreme Court of the United States held in

Fourco Glass Co. v. Transmirra Prods. Corp., 353 U.S. 222 (1957), that Section 1400(b) "is the

sole and exclusive provision controlling venue in patent infringement actions, and that it is not to

be supplemented by the provisions [of the general corporation venue statute,] 28 U.S.C. §

139l(c)[.]" 353 U.S. at 229. In 2017, the Supreme Court reaffirmed the Fourco Glass decision.

See TC Heartland LLC v. Kraft Food Grp. Brands LLC, 137 S. Ct. 1514 (2017).

       For purposes of the first prong of Section 1400(b), a domestic corporation "resides" only

in its state of incorporation. TC Heartland LLC, 137 S. Ct. at 1516-17; see also Brunette Mach.

Works, Ltd. v. Kockum Indus., Inc. , 406 U.S . 706, 707 n.2 (1972). For purposes of the second

prong of Section l 400(b ), there are two requirements: (1) the defendant must have committed

acts of infringement in the relevant district; and (2) the defendant must have a regular and



                Here, Anteco is not a corporation; it is instead a limited liability company. No
party has suggested to the Court that the test for venue for domestic corporations, set out above,
should be applied any differently to Anteco. With any such argument being waived, the Court
will apply the relevant test to Anteco.

                                                 6
established place of business in the district. Bristol-Myers Squibb Co. v. Mylan Pharms. Inc.,

C.A. No. 17-379-LPS, 2017 WL 3980155, at *6 (D. Del. Sept. 11, 2017).

       Upon a motion by a defendant challenging venue in a patent case, the plaintiff bears the

burden of persuasion to show that venue is proper. In re ZTE (USA) Inc., 890 F.3d 1008, 1013

(Fed. Cir. 2018); Bristol-Myers Squibb Co. v. Aurobindo Pharma USA Inc., C.A. No. 17-374-

LPS (CONSOLIDATED), C.A. No. 17-379-LPS, 2018 WL 5109836, at *l (D. Del. Oct. 18,

2018). "[W]hen confronted with a motion to dismiss for improper venue, the Court may

consider both the complaint and evidence outside the complaint." Bristol-Myers Squibb Co.,

2018 WL 5109836, at *2. "The Court will accept any venue-related allegations in the complaint

as true, unless those allegations are contradicted by the defendant's affidavits[,]" and the Court

may also consider any affidavits submitted by the plaintiff. Id.

       B.     Venue-related Discovery

       The Court may also grant venue-related discovery before determining whether venue is

appropriate in order "to ascertain the facts bearing on such issues." Oppenheimer Fund, Inc. v.

Sanders, 437 U.S. 340, 351 n.13 (1978). Venue-related discovery is appropriate "unless a

plaintiffs claim is ' clearly frivolous[.]' " Bristol-Myers Squibb Co., 2017 WL 3980155, at *21

(quoting Rocke v. Pebble Beach Co., 541 F. App ' x. 208,212 (3d Cir. 2013)) (certain quotation

marks omitted). "The law is equally clear, however, that a plaintiff may not 'undertake a fishing

expedition based only upon bare allegations, under the guise of [venue] discovery."' Id. (quoting

Eurofins Pharma US. Holdings v. BioAlliane Pharma SA, 623 F.3d 147, 157 (3d Cir. 2010)

(discussing the similar standard for jurisdictional discovery)). That is, a court should not just

permit venue discovery as a matter of course; before allowing the discovery to proceed, the court

must be satisfied that there is some indication that venue in the forum is appropriate as to the



                                                  7
defendant. Cf Fidelity Nat. Info. Servs. , Inc. v. Plano Encryption Techs., LLC, Civil Action No.

15-777-LPS-CJB, 2016 WL 1650763, at *3 (D. Del. Apr. 25, 2016) (discussing the similar

standard for jurisdictional discovery). "To show that discovery is warranted, a party must, at a

minimum, state a non-frivolous basis for venue and do so with reasonable particularity." Bristol-

Myers Squibb Co., 2017 WL 3980155, at *21 (internal quotation marks and citation omitted).

III.   DISCUSSION

       In opposing the Motion, Plaintiffs claim that venue as to Anteco is appropriate in this

District under the first prong of Section 1400(b), not because Anteco itself resides in Delaware

(as noted above, Anteco is organized in Wisconsin), but because: (1) the Attwill entities are

Delaware residents; (2) Attwill is the alter ego of Anteco; such that (3) Attwill ' s residence

should be imputed to Anteco for purposes of venue. (D.I. 63 at 1-3) Below, the Court will first

set out the legal standards relevant to this type of alter ego analysis. Thereafter, it will explain

why it agrees with Anteco that Plaintiffs have not done enough to withstand the Motion.

       A.      Legal Standards Regarding Alter Ego Analysis

       For venue purposes in patent infringement cases, the residency of one entity may be

imputed to another in order to satisfy the first prong of Section 1400(b), including in

circumstances where one corporation acts as the alter ego of another. Bristol-Myers Squibb Co. ,

2018 WL 5109836, at *3 (noting that a finding that a corporate entity is the alter ego of another

is not a holding that the entity at issue is a resident of two places, but instead that the law allows

a court to treat that entity "as ifit were a resident in a second district") (certain emphasis in

original, certain emphasis omitted); see also Minn. Mining & Mfg. Co. v. Eco Chem, Inc., 757




                                                   8
F.2d 1256, 1265 (Fed. Cir. 1985). The United States Court of Appeals for the Third Circuit2 has

held that a legally distinct entity can be the alter ego of another entity (and thus subject to the

court "piercing the corporate veil"): (1) when a court finds that there is a fundamental lack of

corporate separateness between the entities; and (2) where this situation also presents an element

of either fraud, injustice, or unfairness in the use of the corporate form. See Trustees of Nat.

Elevator Indus. Pension, Health Benefit & Educ. Funds v. Lutyk, 332 F.3d 188, 194 (3d Cir.

2003); Bristol-Myers Squibb Co., 2018 WL 5109836, at *4. 3 In the end, in order to succeed on

an alter ego theory of liability, a plaintiff must establish that in all aspects of the business, the

relevant corporate entities "actually functioned as a single entity and should be treated as such."

Pearson v. Component Tech. Corp., 247 F.3d 471 , 485 (3d Cir. 2001).

        To determine whether there is a lack of corporate separateness (i.e., whether, here,

Anteco ' s corporate separateness is little more than a "legal fiction"), " [t]he Third Circuit

considers multiple non-exclusive factors . . . including" :

            [G]ross undercapitalization, failure to observe corporate formalities,
            nonpayment of dividends, insolvency of [subsidiary] corporation,
            siphoning of funds from the [subsidiary] corporation by the dominant
            stockholder, nonfunctioning of officers and directors, absence of

        2
                Both parties cite to federal common law as set out by the Third Circuit in
articulating the applicable standard for establishing alter ego status. (D.I. 63 at 6-7; D.I. 69 at 2-
3) The Court will utilize that case law here. See Bristol-Myers Squibb Co. , 2018 WL 5109836,
at *4 n.4 ("The parties agree that Third Circuit law governs, as corporate-veil piercing does not
present questions unique to patent law.").
        3
                 Thus, the Third Circuit does not require proof of actual fraud in order to show that
one corporate entity is the alter ego of another. Trustees , 332 F.3d at 194; T-Jat Sys. 2006 Ltd. v.
Expedia, Inc. (DE), C.A. No. 16-581-RGA-MPT, 2017 WL 896988, at *5 (D . Del. Mar. 7,
2017). However, where the conduct alleged to justify piercing the corporate veil is that the
corporation as a whole is a "sham" or "fac;ade," then a finding "akin to fraud" is necessary.
Trustees, 332 F.3d at 194 n.7 (internal quotation marks and citation omitted). Here, although the
record is a bit uncertain on this issue, it does not appear to the Court that Plaintiffs are truly
asserting that Anteco is, as a whole, a "sham" or "fac;ade." Thus, the Court will not focus on
whether a showing of actual fraud has or could be made. See Blair v. Infineon Techs. AG, 720 F.
Supp. 2d 462, 471 & n.14 (D. Del. 2010).

                                                    9
             corporate records, and whether the corporation is merely a facade for
             the operations of the dominant stockholder.

Bristol-Myers Squibb Co., 2018 WL 5109836, at *4 (quoting Pearson, 247 F.3d at 484-85). No

single factor is dispositive, and in considering whether veil piercing is appropriate, a court must

assess the totality of the circumstances. Trinity Indust. , Inc. v. Greenlease Holding Co., 903 F.3d

333, 365 (3d Cir. 2018). The presence of a number of these factors can also be sufficient to

establish that an element of injustice or fundamental unfairness is at play. See Trustees, 332 F.3d

at 194.

          B. Analysis

          In analyzing the arguments relevant to the Motion, the Court first pauses to address what

hurdle Plaintiffs must overcome in order to avoid dismissal. In order to conclusively establish

venue as to Anteco in this case, Plaintiffs would ultimately be required to show by clear and

convincing evidence that Anteco is the alter ego of Attwill. Trinity Indust., Inc., 903 F.3d at 366

& n.26; Trustees, 332 F.3d at 194; Bristol-Myers Squibb Co., 2018 WL 5109836, at *4. That

showing is "'notoriously difficult for plaintiffs to meet[,]"' Trinity Indust. , Inc., 903 F .3d at 365

(quoting Pearson, 247 F.3d at 485), and at this stage, Plaintiffs are not asserting that they have

done so. Instead, Plaintiffs here argue that they have established a record sufficient to make out

a prima facie showing of venue, sufficient to defeat the Motion-or, failing that, that they have

at least made a sufficient record to entitle them to pursue venue discovery. (D.I. 63 at 3 ("At this

stage, before discovery, Galderma need only make a prima facie showing of venue. Mitrano v.

Hawes, 377 F.3d 402,405 (4th Cir. 2004). It has done so. However, should there be any doubt,




                                                   10
Galderma requests focused, venue-related discovery into Anteco ' s and Attwill ' s structures,

relationships and statements."))4

       As to this Motion, the record that Plaintiffs have made is surely not robust. Thus, the

only real question in the Court' s mind is whether what little there is ofrecord is sufficient to

surmount the "clearly frivolous" bar and to allow for venue discovery. For the following four

reasons, the Court concludes that it is not.

       First, Plaintiffs have failed to point to any record evidence relating to most of the factors

that the Third Circuit has used to address corporate separateness. That is, there is no evidence or

allegations regarding gross undercapitalization of Anteco, failure of Anteco or Attwill to observe

corporate formalities, nonpayment of dividends, Anteco ' s insolvency, siphoning of funds from

Anteco by Attwill, nonfunctioning of officers and directors, or as to the absence of corporate

records. (See D.I. 69 at 3-4)

        Second, what little evidence Plaintiffs have put forward does not speak impactfully to the

prospect that Anteco ' s corporate separateness from Attwill is a "legal fiction. " In support of



       4
                 Recently, the Court has explained why, in the context ofresolving motions to
dismiss for lack of personal jurisdiction, the Third Circuit does not appear to see a difference
between the type of record required to make out a prima facie showing of personal jurisdiction
and the type ofrecord required to make out an entitlement to jurisdictional discovery. See 3G
Licensing, SA. v. Lenovo Grp. Ltd. , Civil Action No. 17-84-LPS, 2019 WL 3974539, at *8-9 (D.
Del. Aug. 22, 2019). Put differently, according to Third Circuit case law, a plaintiff cannot be
entitled to jurisdictional discovery if it has not made out a prima facie showing of personal
jurisdiction. Id. As the standards for challenges to personal jurisdiction are similar to the
 standards for challenges to venue, that begs the question: Can a plaintiff fail to make out a prima
facie showing as to venue regarding a defendant, but still have demonstrated that it is entitled to
 venue discovery as to that defendant? Plaintiffs appear to believe that the answer to that question
is "Yes." (D .I. 63 at 3) The Court is not sure that is correct, but it is also not aware of a Third
 Circuit case speaking directly to this issue. In light of this, and for the reasons further set out
 below, here the Court will simply ask whether Plaintiffs have made a sufficient showing to
 warrant venue discovery, and in doing so, it will utilize the "clearly frivolous" standard that the
Third Circuit has referenced in deciding whether or not venue discovery is appropriate.

                                                  11
their position, Plaintiffs point to evidence that: (1) Anteco's website automatically redirects to

Attwill's website, (D.I. 64, ex. 2); and (2) according to certain corporate filings, Attwill and

Anteco were both associated with the same Wisconsin address for at least nine months (and

perhaps longer) after Anteco ' s November 2017 asset sale to Attwill, (D.I. 64, exs. 3-5; D.I. 63 at

2, 8-9) 5 Is this some evidence (i.e., more than nothing) that could go to the question of alter ego

status? It is, but barely so. And it is also worth noting that these two facts are wholly consistent

with the premise (set forth by Anteco in its briefing and in Mr. Teeter's declaration) that

Anteco's assets have been sold, it no longer exists as an operating company and it otherwise

maintains a separate corporate existence from Attwill. (D.I. 69 at 5 (Anteco noting, as to the

change of address issue, that "Anteco ' s failure to update [its] address, after selling its assets and

becoming a non-operational entity, in no way supports an inference that Attwill and Anteco

operated jointly as a common enterprise.")) 6

        Third, Plaintiffs' assertions regarding the circumstances surrounding the November 2017

transaction involving Anteco and Attwill-and how that transaction purportedly supports

Plaintiffs' argument about alter ego status-seem off base at best. There is no dispute that in that

November 2017 transaction, Attwill purchased all of Anteco's assets pursuant to the terms of an



        5       In the FAC, Plaintiffs also allege that Attwill and Anteco "share overlapping
management, including but not limited to William Jackson (Chief Financial Officer) and Attilio
Difiore (Chief Scientific Officer)." (D.I. 33 at 120) But in its briefing regarding the Motion,
Plaintiffs do not suggest that these facts are relevant to the alter ego analysis. (See generally D.I.
63) And so the Court will not further consider them here.
        6
                 Indeed, with regard to the redirected website issue, in some ways, the evidence
presented by Plaintiffs only bolsters Anteco's position. Plaintiffs presented evidence of what the
Attwill website looked like as of April 2019. (D.I. 64, ex. 2) But on that Attwill home page,
there is a November 2017 press release from Attwill touting its acquisition of Anteco's assets.
And in it, Attwill ' s managing partners speak only about how the transaction will allow Attwill to
"add capacity" and "expand[]" going forward. (Id.) No mention is made of Anteco, other than
that its assets were purchased by Attwill. (See D.I. 69 at 5)

                                                   12
Asset Purchase Agreement. (D.I. 33 at 16, D.I. 38 at 17) And there seems to be no dispute that

since then, as was set out in Mr. Teeter' s December 2018 letter, "Anteco no longer exists as an

operating company and has no capability to manufacture products of any kind." (D.I. 64, ex. 1 at

1; see also D.l. 63 at 8 (Plaintiffs quoting this statement from Mr. Teeter' s letter approvingly and

noting that Mr. Teeter's letter thus "confirmed" these facts)) But in their briefing, Plaintiffs then

go on to misquote Mr. Teeter' s letter, by asserting that in it, he "confirmed that Anteco ceased to

exist and that the operating authority was held 'in the Attwill organization. '. . . Thus, Teeter

presented Attwill as the sole 'organization ' responsible for Anteco 's conduct." (D.I. 63 at 8

(emphasis added) (quoting D.I. 64, ex. 1)) Yet Mr. Teeter' s letter, in fact, said nothing of the

kind. What it actually said was that Anteco "no longer exists as an operating company" and that

Mr. Teeter was "responding ... as a former Managing Partner of Anteco .. . with no relationship

to the plaintiff or Medinter [] and no operating authority in the Attwill organization[.]" (D.I. 64,

ex. 1) In the end, the Court is aware of no relevant authority suggesting that when a company

sells all of its assets to another company, that fact alone is persuasive evidence that the selling

company has become the alter ego of the acquiring company. And Plaintiffs ' "remarkable"

misreading of Mr. Teeter' s letter, (D.I. 69 at 4), further undermines their argument that the

circumstances of the November 2017 transaction are somehow helpful to them here.

       Fourth, Plaintiffs ' allegations are also wanting as to the second element of the alter ego

test: the requirement that any closeness or intermingling of the corporate forms promotes fraud,

unfairness, or injustice. Bristol-Meyers Squibb Co. 2018 WL 5109836 at *5. The FAC makes

no explicit reference to this element. Cf T-Jat Sys. 2006 Ltd. v. Expedia, Inc. (DE), C.A. No .

16-581-RGA-MPT, 2017 WL 896988, at *4-5 (D. Del. Mar. 7, 2017) (concluding that

defendants' motion to dismiss for improper venue as to certain defendants should be granted



                                                  13
where plaintiff had asserted that those defendants were alter egos of each other but " [did] not

allege the second element of fraud or injustice of use of the corporate form"). Moreover, in its

briefing, the only clear argument Plaintiffs make as to this second element is that "Anteco's legal

fiction, if left to stand, will unfairly prejudice Galderma requiring piecemeal litigation in

different districts." (D.I. 63 at 3) Yet were the Motion granted, Plaintiffs could still pursue

liability as to Anteco in another federal district. And they may well be able to take third-party

discovery of Anteco in this case. To be sure, if Plaintiffs had to seek redress for Anteco's

liability in a different district or were they to have to seek third-party discovery of Anteco here,

that might amount to an inconvenience. But Plaintiffs have made no showing (nor pointed the

Court to any relevant caselaw suggesting) that this would amount to the type of "unfairness" or

"injustice" that is required to pierce the corporate veil pursuant to Third Circuit precedent. See

Int'! Bus. Machs. Corp. v. Expedia, Inc., Civil Action No. 17-1875-LPS-CJB, 2019 WL

3322542, at *7 (D. Del. July 24, 2019).

       For all of these reasons, Plaintiffs have failed to sufficiently establish an entitlement to

venue discovery as to their assertion that Anteco is the alter ego of Attwill. 7



       7
               In an eight-line paragraph near the end of their answering brief, Plaintiffs appear
to make an alternative argument as to venue for Anteco: that "venue [as to Anteco] may be
imputed to Attwill based on agency[.]" (D.I. 63 at 9-10 (noting that "the evidence described
herein shows that Anteco functions as Attwill' s agent")) For one thing, it is not even clear if
Plaintiffs do indeed view this as a separate venue-related argument, as the paragraph comes in a
section of their brief entitled "An Alter Ego Relationship Exists Between Anteco and Attwill."
(D.I. 63 at 8-10 (emphasis omitted)) Moreover, to the extent Plaintiffs are attempting to pursue
such a separate basis for venue, the Court concludes that they have not done enough to even set
out what their case is (let alone show that the evidence supports venue discovery as to that case)).
This brief paragraph declines to cite to any relevant caselaw from the Third Circuit or this
District on this issue. Nor does it attempt to explain: (1) what factors would go into assessing
whether Anteco is Attwill ' s agent in this context; or (2) how (even if Anteco was Attwill's agent)
that fact would help establish that Attwill ' s residence in this District should be imputed to
Anteco. Cf Astrazeneca AB v. Mylan Pharms. Inc. , Civil Action No. 18-1562-CFC (D. Del.)
(D.I. 156 at 10) ("3M and Mylan' s alleged agency relationship would not require imputing 3M' s
                                                  14
IV.     CONCLUSION

        For the reasons set out above, the Court orders that the Motion is GRANTED.8 An

appropriate Order will issue.

        Because this Memorandum Opinion may contain confidential information, it has been

released under seal, pending review by the parties to allow them to submit a single, jointly

proposed, redacted version (if necessary) of the Memorandum Opinion. Any such redacted

version shall be submitted no later than October 30, 2019, for review by the Court, along with a

motion for redaction that includes a clear, factually detailed explanation as to why disclosure of

any proposed redacted material would "work a clearly defined and serious injury to the party

seeking closure." Pansy v. Borough of Stroudsburg, 23 F.3d 772, 786 (3d Cir. 1994) (internal

quotation marks and citation omitted). The Court will subsequently issue a publicly-available

version of its Memorandum Opinion.


Delaware residency to Mylan for venue purposes" as " [f]inding an agency relationship simply
permits a court to attribute specific acts by the agent to the principal; the agent and the principal
are still separate corporations.") (internal quotation marks and citation omitted). For these
reasons, the Court finds any agency-related argument here to be wanting.
        8
                28 U.S.C . § 1406 states that if a court grants a Rule 12(b)(3) motion based on
improper venue, it shall dismiss the case as to that party, or "if it be in the interest of justice" it
may transfer that case as to the party to another district in which the case could have been
brought. 28 U.S.C. § 1406(a); see also (D.I. 37 at 3). Here, Plaintiffs did not request transfer in
lieu of dismissal, or articulate to which court transfer should be made. In light of this, the
Court' s order is for dismissal.




                                                   15
